Citation Nr: 1035316	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-04 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the cervical spine.

2.  Entitlement to an initial rating in excess of 10 percent for 
depressive disorder for the time period prior to February 12, 
2001.

3.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) with depression for the time 
period from February 12, 2001.

4.  Entitlement to an effective date earlier than February 12, 
2001 for a grant of service connection for lower urinary tract 
symptoms (LUTS) with increased urinary frequency.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
October 1975 to March 1976 and on active service from April 1976 
to May 1999.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans Affairs 
(VA), which in pertinent part awarded service connection for 
depressive disorder and assigned an initial 10 percent rating and 
awarded service connection for osteoarthritis of the cervical 
spine and assigned an initial 10 percent rating.  The decision 
also denied entitlement to service connection for PTSD because 
the evidence of record did not show a confirmed diagnosis of 
PTSD, including on VA examination.  

A statement dated in April 2000 and date-stamped in May 2000 from 
the Veteran's previous service representative referred to the 
Veteran's "disagreement with [the] most recent rating decision" 
and attached a statement and evidence from the Veteran that were 
dated and date-stamped in March 2000; the Veteran disagreed with 
the initial noncompensable rating assigned for a left shoulder 
disability in the December 1999 rating decision.  A June 2000 
statement from the representative referred to a March 2000 notice 
of disagreement and follow-up statement in April 2000.

Correspondence received from the Veteran in July 2000 indicated 
that he moved to Thailand.

In November 2000 a new statute became effective that eliminated 
the well-grounded claim rules and created new duties for VA in 
assisting a Veteran in substantiating his claim.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  As relevant here, that statute authorized VA to 
readjudicate claims that had been denied as not well-grounded 
between July 14, 1999, and November 9, 2000 (such as the 
Veteran's February 1999 claim), provided that VA initiated the 
readjudication by November 9, 2002. VCAA, § 7(b)(1), 114 Stat. at 
2099-2100.  When undertaken, the claim is readjudicated as if the 
denial had not been made.  Id.; see also VAOPGCPREC 03-2001 
(discussing the readjudication of claims denied as well-grounded 
prior to enactment of VCAA).

In a statement dated in January 2001 and received by the 
Washington, D.C. RO in March 2001, the Veteran requested 
readjudication of his claims that were denied in the December 
1999 rating decision.

The Veteran had perfected an appeal related to a left shoulder 
disability, and in a July 2001 decision that awarded an increased 
initial rating for the left shoulder disability, the Board 
referred to the RO for clarification the matter of readjudication 
of claims denied as not well grounded in December 1999 and the 
matter of whether any notices of disagreement (NODs) had been 
filed as to other adjudications in the December 1999 rating 
decision. 

In a March 2004 rating decision the Pittsburgh, Pennsylvania RO 
confirmed and continued the previous denial of service connection 
for PTSD; awarded service connection for lower urinary tract 
[symptoms] (LUTS) with increased urinary frequency effective 
February 12, 2001; continued a previously assigned 10 percent 
rating for a cervical spine disability; and increased the initial 
rating for depressive disorder to 30 percent, effective February 
12, 2001.  The issue of entitlement to a higher disability rating 
based upon an initial grant of service connection for depressive 
disorder remains before the Board.  See AB v. Brown, 6 Vet. App. 
35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran disagreed with the denial of service connection for 
PTSD, the assigned ratings for a cervical spine disability and 
depressive disorder, and the effective date for the award of 
service connection for LUTS.  A decision review officer (DRO) 
rating decision dated in December 2006 continued a 30 percent 
rating for PTSD with depression (previously characterized as 
depressive disorder).  



The issues of higher ratings for a cervical spine disability and 
a psychiatric disorder (prior to and from February 12, 2001) are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  An informal claim for entitlement to service connection for 
lower urinary tract symptoms (LUTS) with increased urinary 
frequency (claimed as LUTS, probably secondary to prostate; 
history of sexually transmitted diseases; and abnormally 
diffusely firm prostate) was received by VA on March 15, 2000; 
there is no evidence of any earlier formal or informal claim, or 
written intent to file such a claim.


CONCLUSION OF LAW

The criteria for an effective date from March 15, 2000, but no 
earlier, for the establishment of entitlement to service 
connection for lower urinary tract symptoms (LUTS) with increased 
urinary frequency have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The United States Court of Appeals for Veterans 
Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), held that the VCAA notice requirements apply to all 
elements of a claim.

The Board notes that the request for an earlier effective date is 
a downstream issue from the grant of the benefit sought, which 
was initiated by a notice of disagreement.  The Court has held 
that, as in this case, once a notice of disagreement from a 
decision establishing service connection and assigning the rating 
and effective date has been filed, the notice requirements of 38 
U.S.C.A. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable decision 
with respect to downstream elements...."  Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008).  Moreover, the resolution of the 
Veteran's appeal for an earlier effective date is also dependent 
on the Court's interpretation of the law and regulations 
pertaining to claims for VA benefits.  Consequently, no further 
development under the VCAA is warranted.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 
165 (2001) (en banc) (holding that the VCAA is not applicable 
where it could not affect a pending matter and could have no 
application as a matter of law).

Laws and Regulations - Service Connection Effective Date

The effective date for an award of disability compensation based 
on an original claim for direct service connection, if the claim 
is received within one year after separation from service, shall 
be the day following separation from active service or the date 
entitlement arose; otherwise, and for reopened claims, it shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2009).

The terms "claim" and "application" mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within one 
year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155.

Generally, the date of receipt of a claim is the date on which a 
claim, information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).

The effective date of an award for disability compensation will 
be the day following separation from active service or date 
entitlement arose if the claim is received within one year after 
separation from service; otherwise, date of receipt of claim, or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2).

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).

The Court has also held that VA is not required to conjure up 
issues that were not raised by an appellant.  Brannon v. West, 12 
Vet. App. 32 (1998).  VA is not required to anticipate a claim 
for a particular benefit where no intention to raise it was 
expressed.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) 
(holding that the Board was not required to do a 
"prognostication" but to review issues reasonably raised by the 
substantive appeal).  To determine when a claim was received, the 
Board must review all communications in the claims file that may 
be construed as an application or claim.  Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).  

In addition, the Court has held that the failure to consider 
evidence which may be construed as an earlier application or 
claim, formal or informal, that would have entitled the claimant 
to an earlier effective date is remandable error.  Lalonde v. 
West, 7 Vet. App. 537, 380 (1999); 38 U.S.C.A. § 7104(a); 
Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  

VA's statutory "duty to assist" includes a liberal reading of 
issues raised in all documents or oral testimony.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  "Where such review of 
all documents and oral testimony reasonably reveals that the 
claimant is seeking a particular benefit, the Board is required 
to adjudicate the issue of the claimant's entitlement to such a 
benefit or, if appropriate, to remand the issue to the [VARO] for 
development and adjudication of the issue; however, the Board may 
not simply ignore an issue so raised."

Factual Background and Analysis

On January 27, 1999, the RO received a claim from the Veteran 
that included entitlement to service connection for a 
"testicular varicocele."

He was afforded a VA genitourinary examination in August 1999.  
He complained of voiding dysfunction including frequency, a 
history of prostatitis, and a history of sexually transmitted 
diseases.  The diagnosis included varicocele; lower urinary tract 
symptoms (LUTS), probably secondary to his prostate; history of 
sexually transmitted diseases; and abnormally diffusely firm 
prostate.  The December 1999 rating decision awarded service 
connection for a left varicocele and assigned an initial 
noncompensable rating, effective June 1, 1999.  A separate letter 
dated in January 2000 notified him of the decision.

In correspondence dated March 15, 2000 the Veteran stated that he 
disagreed with the VA rating board to totally disregard the 
diagnoses of LUTS, probably secondary to prostate; history of 
sexually transmitted diseases; and abnormally diffusely firm 
prostate.  He stated that he "would like to submit new evidence 
that will substantiate his claim" regarding these diagnoses.

In a November 2004 rating decision, the Pittsburgh RO awarded 
service connection for "lower urinary tract syndrome [sic] with 
increased urinary frequency" and assigned a 20 percent rating 
effective February 12, 2001, the date it determined that the 
claim was received.

The Board has not located a claim received on February 12, 2001; 
however, the Board finds that the March 15, 2000 statement from 
the Veteran was an informal claim that expressed a belief in 
entitlement to VA benefits.  In addition, the Board finds that 
there was no claim prior to March 15, 2000 for LUTS with 
increased urinary frequency.  In his original claim received in 
January 1999, the Veteran specifically requested service 
connection for a "testicular varicocele."  He did not describe 
any intent to claim service connection for urinary symptoms.  In 
addition, the mere presence of medical evidence of a disability 
on VA examination does not show an intent on the Veteran's part 
to seek service connection and therefore does not constitute a 
claim.  38 C.F.R. § 3.155; King v. Shinseki,  23 Vet. App. 464, 
470-71 (2010).  Therefore, neither his January 1999 claim for 
service connection for a testicular varicocele, nor his August 
1999 VA genitourinary examination contained any statements in 
writing from the Veteran expressing an intent to apply for VA 
benefits for LUTS with increased urinary frequency, and the 
earliest claim for service connection was the March 15, 2000 
statement.


ORDER

Entitlement to an effective date of March 15, 2000, for the award 
of service connection for lower urinary tract symptoms (LUTS) 
with increased urinary frequency is allowed, subject to the law 
and regulations governing the criteria for award of monetary 
benefits.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this matter.

A review of the claims file reveals that the most recent 
examination to evaluate the Veteran's cervical spine disability 
was in December 2002, and the most recent PTSD examination was 
conducted in January 2003.  Both examinations were conducted at 
Bangkok Pattaya Hospital.  

Correspondence dated in October 2007 between the Pittsburgh RO 
and American Embassy in Bangkok appeared to attempt to coordinate 
examinations for the Veteran, but it does not appear that the 
Veteran was notified of any examination or of any steps he needed 
to take.  Because the Veteran claims that his neck and 
psychiatric disabilities are more severely disabling and because 
the last examinations to evaluate these disabilities occurred 
more than seven years ago, the AMC/RO must arrange for the 
Veteran to be afforded spine and PTSD and/or mental disorders 
examinations.

Before arranging examinations for the Veteran, however, the 
AMC/RO must arrange to have three medical records translated from 
Thai to English.  The Board previously requested translation of 
these documents, but received a response from the Pittsburgh RO 
that no translation was necessary because they were already in 
English.  Most of each document is in English; however, each 
contains at least a sentence in Thai and refers to symptoms that 
appear to be relevant to the Veteran's PTSD with depression.  The 
records are located at the top of volume seven of the claims 
file.  The first two records are from Bumrungrad Hospital and 
dated in November 2003.  One pertains mostly to a digestive 
disorder, but refers to insomnia on and off for 20 years.  The 
sentence above that is in Thai.  The other record from November 
2003 pertains to depression and PTSD, mentions suicide, and 
includes a prescription for Zoloft.  Approximately half of that 
note is written in Thai.  Finally, a record dated in April 2007 
mentions PTSD with dysthymia in English in the beginning of the 
note but is surrounded by other Thai words.  The impression was 
GERD, and it appears that a prescription was provided for 
insomnia.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA that treated 
him for a cervical spine disability and PTSD 
with depression.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All records not 
written in English MUST be translated prior 
to review of the claim by the RO.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, in order 
to allow him the opportunity to obtain and 
submit those records for VA review.

2.  The AMC/RO are to have translated from 
Thai to English the three medical documents 
that are flagged at the top of volume seven 
of the claims file, in addition to any 
further foreign-language medical records that 
may be received.

3.  After any requested records are obtained 
and associated with the claims folder or 
determined to be unavailable, the AMC/RO 
should arrange for the Veteran to undergo a 
spine examination by a physician to determine 
the current nature his cervical spine 
disability.  All indicated tests and studies 
are to be performed.  The entire claims 
folder and a copy of this remand must be made 
available to the physician for review of the 
case.  A notation to the effect that this 
record review took place must be included in 
the report of the physician.  The examination 
must be conducted following the protocol in 
VA's Disability Examination Worksheet for VA 
Spine Examination, revised on April 20, 2009.  
The final examination report must be provided 
in English.

4.  The AMC/RO also should arrange for the 
Veteran to undergo a mental disorders 
examination or a PTSD review examination 
performed by a psychiatrist or psychologist.  
All indicated tests and studies are to be 
performed.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.   The 
examination must be conducted following the 
protocol in VA's Disability Examination 
Worksheet for VA Mental Disorders 
Examination, revised on May 1, 2007 or for 
PTSD Review examination, revised on April 2, 
2007.  The examination must respond to the 
instructions contained therein.  All 
indicated tests and studies are to be 
performed.  The final examination report must 
be provided in English.

5.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled examination 
without good cause shown may have adverse 
effects on his claims.

6.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought on appeal 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


